                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                   NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     CHRISTOPHER SLAIGHT, ET AL.,                        CASE NO. 15-cv-01696-YGR
                                   7                     Plaintiffs,
                                                                                             ORDER DENYING PLAINTIFFS’ MOTION
                                   8               vs.                                       FOR A NEW TRIAL

                                   9     TATA CONSULTANCY SERVICES, LTD,                     Re: Dkt. No. 697
                                  10                     Defendant.

                                  11

                                  12          On November 28, 2018, following a twelve-day trial, a jury of nine rendered a unanimous
Northern District of California
 United States District Court




                                  13   verdict in favor of the defendant in the above-captioned matter. (See Dkt. No. 673 (“Verdict”).)

                                  14   Now before the Court is plaintiffs’ motion for a new trial, pursuant to Federal Rule of Civil

                                  15   Procedure 59. (Dkt. No. 697 (“Motion”).) Therein, plaintiffs contend that (1) the jury returned a

                                  16   verdict against the great weight of the evidence and (2) incorrect evidentiary rulings led to an

                                  17   unjust result. (Id. at 4, 16.) Having carefully considered the papers submitted, the Court’s own

                                  18   observations in presiding over the trial and all pretrial motion practice, and for the reasons set

                                  19   forth more fully below, the Court hereby DENIES plaintiffs’ motion for a new trial.

                                  20          I.          BACKGROUND

                                  21          The basic background of this case is not in dispute and is well-known to the parties. The

                                  22   Court will not repeat it here. Christopher Slaight, Seyed Amir Masoudi, and Nobel Mandili, on

                                  23   behalf of themselves and on behalf of others similarly situated, claimed disparate treatment under

                                  24   Title VII of the Civil Rights Act of 1964, 42 U.S.C. 2000e, et seq., and the Civil Rights Act of

                                  25   1866, 42 U.S.C. 1981 against Tata Consultancy Services, Ltd. (“TCS”). (Dkt. No. 246 (“4AC”) ¶

                                  26   5.) The Court certified a “Termination Class” under Federal Rule of Civil Procedure 23(b)(3),

                                  27   with these plaintiffs as its representatives. (Dkt. No. 244 (“Omnibus Order”) at 30-39.) Following

                                  28   some modification, the class was defined as:
                                              All individuals who are not of South Asian race or Indian national origin who
                                   1          were employed by [TCS] in the United States, were subject to a policy or practice
                                   2          of benching and allocation, were placed in an unallocated status and were
                                              terminated between April 14, 2011, and [December 27, 2017] and who are not
                                   3          bound by an arbitration agreement with TCS.

                                   4   (Dkt. No. 412 at 16 (alterations in original, emphasis omitted).)1

                                   5          On November 2, 2018, the case proceeded to trial. (See Dkt. Nos. 630, 631.) The fact

                                   6   questions at issue included whether TCS had a pattern and practice of intentionally discriminating

                                   7   on the basis of race against non-South Asian employees, or on the basis of national origin against

                                   8   non-Indian employees, who were benched and then terminated. (See Verdict at 2; Dkt. No. 668

                                   9   (“Jury Instructions”) at 5.) As the Court instructed the jury, plaintiffs “had to establish by a

                                  10   preponderance of the evidence that racial discrimination was the company’s standard operating

                                  11   procedure[, that is] the regular rather than the unusual practice.” Int’l Brotherhood of Teamsters v.

                                  12   United States, 431 U.S. 324, 336 (1977); see also Jury Instructions at 5.
Northern District of California
 United States District Court




                                  13          At trial, each side presented one expert witness and numerous lay witnesses, all of whom

                                  14   discussed scores of exhibits. (See Dkt. Nos. 676-678.) The jury deliberated over two days before

                                  15   rendering a unanimous verdict in favor of TCS. (See Dkt. No. 676 (“Trial Sheet”) at 1-2, 20-21;

                                  16   Verdict.) The Court observed during trial that the jurors worked very hard throughout the trial to

                                  17   determine how to resolve the parties’ factual disputes. They paid close attention to the exhibit

                                  18   screens and the witnesses; many took extensive notes; jurors posed dozens of questions during

                                  19   trial; and the jury deliberated for approximately eight hours. (See Dkt. No. 674 (“Jury Notes”) at

                                  20   2-25; Dkt. No. 687 at 1919-20.) No hint of any irregularity arose.

                                  21          The Court entered judgment on the verdict on December 18, 2018. (Dkt. No. 683 (“Partial

                                  22   Judgment”).) The instant motion followed.

                                  23   \\

                                  24

                                  25          1
                                                 The Court denied certification of a distinct “Hiring Class,” which plaintiff Brian
                                  26   Buchanan sought to represent, consisting of non-Indian, non-South Asian persons not hired by
                                       TCS in the same timeframe. (See Omnibus Order at 34-35.) The Court later bifurcated Mr.
                                  27   Buchanan’s individual claim for separate trial. (See Dkt. Nos. 412, 695.) Mr. Buchanan’s claim
                                       has since settled in principal and the parties are currently engaged in finalizing the relevant
                                  28
                                       agreement. (See e.g., Dkt. No. 727.)
                                                                                           2
                                   1          II.     LEGAL STANDARD

                                   2          Under Federal Rule of Civil Procedure 59(a)(l), the court may grant a new trial “on all or

                                   3   some of the issues . . . after a jury trial, for any reason for which a new trial has heretofore been

                                   4   granted in an action at law in federal court.” Because “Rule 59 does not specify the grounds on

                                   5   which a motion for a new trial may be granted,” district courts are “bound by those grounds that

                                   6   have been historically recognized.” Zhang v. Am. Gem Seafoods, Inc., 339 F.3d 1020, 1035 (9th

                                   7   Cir. 2003). Those grounds include (1) a verdict that is contrary to the weight of the evidence, (2) a

                                   8   verdict that is based on false or perjured evidence, (3) that damages are excessive, or (4) to prevent

                                   9   a miscarriage of justice. Molski v. M.J. Cable, Inc., 481 F.3d 724, 729 (9th Cir. 2007). Erroneous

                                  10   evidentiary rulings and errors in jury instructions are also grounds for a new trial. See Ruvalcaba

                                  11   v. City of Los Angeles, 64 F.3d 1323, 1328 (9th Cir. 1995); Murphy v. City of Long Beach, 914

                                  12   F.2d 183, 187 (9th Cir. 1990).
Northern District of California
 United States District Court




                                  13          III.    DISCUSSION

                                  14          In plaintiffs’ instant motion for a new trial, they contend that (A) the jury returned a verdict

                                  15   against the great weight of the evidence and (B) incorrect evidentiary rulings led to an unjust

                                  16   result. (Motion at 4, 16.) The Court will address both in turn.

                                  17          A. Challenge to Jury’s Verdict

                                  18          When reviewing a motion for a new trial based on a verdict contrary to the weight of the

                                  19   evidence, the court is “not required to draw all inferences in favor of the verdict and [can] reweigh

                                  20   the evidence and make credibility determinations.”2 Experience Hendrix LLC v.

                                  21   Hendrixlicensing.com, 762 F.3d 829, 845 (9th Cir. 2014). Instead, a new trial should be granted

                                  22   only where, after “giv[ing] full respect to the jury’s findings, the judge on the entire evidence is

                                  23   left with the definite and firm conviction that a mistake has been committed” by the jury, or by

                                  24

                                  25          2
                                                 Plaintiffs correctly point out the court’s power on a new trial motion to evaluate witness
                                  26   credibility, but they make no specific argument as to why the Court should find any particular
                                       testimony more or less believable. In all events, having closely observed all of the witnesses (and
                                  27   reviewed the admitted exhibits as they were presented at trial to those witnesses), the Court finds
                                       no reason to disturb the jury’s apparent choice to place more weight on testimony presented for
                                  28
                                       TCS than on testimony presented for plaintiffs.
                                                                                           3
                                   1   both the jury and the Court. Landes Constr. Co. v. Royal Bank of Canada, 833 F.2d 1365, 1365

                                   2   (9th Cir. 1987) (affirming denial of new trial); see also Murphy v. City of Long Beach, 914 F.2d

                                   3   183 (9th Cir. 1990) (affirming grant of a new trial where the district court determined not only that

                                   4   a negligence verdict was against the clear weight of the evidence, but also that it had made two

                                   5   serious errors in the jury instructions).

                                   6           Plaintiffs argue that they presented (1) compelling statistical evidence of discrimination

                                   7   that TCS failed to rebut as well as (2) documentary and anecdotal evidence that corroborated the

                                   8   disparities identified in their statistical evidence for which TCS failed to offer a viable non-

                                   9   discriminatory explanation. The Court addresses each argument, as well as (3) TCS’s affirmative

                                  10   evidence and (4) additional failures in plaintiffs’ affirmative case.

                                  11                   1. Plaintiffs’ Statistical Evidence

                                  12           In support of their challenge to the jury’s verdict, plaintiffs point primarily the testimony of
Northern District of California
 United States District Court




                                  13   their labor economics expert Dr. David Neumark, namely his statistical analysis and resulting

                                  14   opinion that “[t]he data on terminations and terminations from the bench are very statistically

                                  15   strongly consistent with discrimination.” (Motion at 8 (citing Trial Transcript at 101:17-19).)

                                  16   Plaintiffs characterize this statistical evidence as “overwhelming” and contend that TCS was

                                  17   therefore “required to present evidence showing that plaintiffs’ statistics were inaccurate or

                                  18   statistically insignificant, or explain the disparities as the product of a legitimate,

                                  19   nondiscriminatory selection criterion that he failed to present. (Id. at 9 (citing Teamsters, 431 U.S.

                                  20   at 360; Palmer v. Shultz, 815 F.2d 84, 92 (D.C. Cir. 1987)) (internal quotations omitted).)

                                  21           Plaintiffs describe their statistical evidence as reflecting “shockingly high” and statistically

                                  22   significant disparities in TCS’s workforce composition and termination rates between South Asian

                                  23   and non-South Asian employees and assert that this evidence is therefore enough to shift the

                                  24   burden to TCS under the Teamsters framework. (Motion at 7-8.) However, plaintiffs’ motion

                                  25   does not account for, or acknowledge, the evidence presented at trial that undermined Dr.

                                  26   Neumark’s testimony.

                                  27           First, during cross-examination on the first day of trial, Dr. Neumark confirmed that his

                                  28   opinions represented his third of three findings of statistics “consistent with discrimination” for
                                                                                           4
                                   1   plaintiffs’ counsel, Kotechn & Low LLP despite the fact that he also described the findings as

                                   2   “unlike anything I almost ever see[s.] (Trial Transcript at 103:22-25; 78:11-14.) The cross-

                                   3   examination significantly undermined Dr. Neumark’s credibility and his conclusions. This is

                                   4   especially poignant in a case such as this, where the analysis underlying Dr. Neumark’s opinion

                                   5   does not lend itself to independent evaluation by the jury.

                                   6          Second, shortly thereafter, Dr. Neumark said that he limited the data in his analysis to TCS

                                   7   employees who were merely coded as “unallocated” in TCS’s system and therefore his did not

                                   8   consider or account for why the employees whose data analyzed had become “unallocated.” (Id.

                                   9   at 109:20-110:4.) Reasonable jurors could easily infer that Dr. Neumark’s statistical analysis

                                  10   chose to ignore defendant’s primary explanations for the results namely an employee’s

                                  11   unwillingness to relocate and the lack of suitable qualifications.

                                  12          Finally, several of TCS’s witnesses testified that Dr. Neumark’s U.S. terminate rate
Northern District of California
 United States District Court




                                  13   analysis and the resulting disparities between “local attrition” and “expat attrition” did not reflect

                                  14   an accurate comparison. Specifically, they testified that there is almost no such thing as “expat

                                  15   attrition” in TCS’s U.S. workforce (except in the most extreme circumstances, such as

                                  16   imprisonment or death) because expats’ deputation agreements “prevent them from being

                                  17   terminated in the U.S. . . . .” (Id. at 1326:24-1327:25 (Ganapathy); id. at 1221:4-1223:7

                                  18   (Blandford).) Given the issues with Dr. Neumark’s testimony, the Court is not at all convinced

                                  19   that the jury’s verdict was a mistake.

                                  20          Moreover, TCS offered their own labor economics expert, Dr. Edward Lazear, who

                                  21   presented an alternative statistical approach. Dr. Lazear compared TCS’s actual rate of

                                  22   involuntary termination for non-South Asian locally-hired employees (like plaintiffs) of 7.3%, and

                                  23   with the national average for a corresponding group of 25.8%. (Trial Transcript at 1432:20-

                                  24   1433:8.) Dr. Lazear opined that this data was inconsistent with a pattern of discrimination because

                                  25   any company intending to discriminate against such employees should have a termination rate

                                  26   higher than the national figure, not one-third of the national figure. (Id. at 1434:8-24.) As they

                                  27   did on cross-examination at trial, plaintiffs criticize Dr. Lazear’s approach but do not present

                                  28   evidence or argument that his testimony should be disregarded in its entirety. (Motion at 9-10.)
                                                                                          5
                                   1                  2. Plaintiffs’ Corroborating Evidence

                                   2          In terms of corroborating evidence, plaintiffs point primarily to the “‘leadership directive,’

                                   3   pursuant to which TCS’s expats [mostly Indian and South Asian] were to be utilized in the U.S.

                                   4   ‘to the maximum extent’ permissible under their visas.” Motion at 11 (citing Trial Exs. 2, 9, 23,

                                   5   28; Trial Transcript at 427:16-24.) TCS presented evidence rebutting the inference that this

                                   6   directive constituted evidence of discrimination. First, TCS’s trial representative Balaji

                                   7   Ganapathy testified that maximizing the use of each visa was only one aspect of a larger company

                                   8   strategy to fuel growth by retaining all employees it could. (Trial Transcript at 1316:1-1322:11;

                                   9   see also id. 1191:22-1198:13 (Blandford discussed specific efforts to improve retention of locals);

                                  10   Trial Transcript 1325:6-1326:8 (same for Ganapathy; local attrition reduced to 18% by time of

                                  11   trial, and TCS aimed to push it lower).) Second, TCS presented evidence that maximizing the

                                  12   value TCS obtained from each visa did not mean taking jobs from local U.S. workers. (Trial
Northern District of California
 United States District Court




                                  13   Transcript at 1320-1321.) Plaintiffs never explained how TCS would engage in a pattern of

                                  14   discrimination where TCS had more jobs to fill than qualified and willing employees to fill them.

                                  15   (Id. at 1539:21–1540:13.) The Court finds that a reasonable jury could have determined, based on

                                  16   this evidence, that the leadership directive failed to establish, or a support, a finding of

                                  17   discrimination.

                                  18          Plaintiffs also argue that testimony of named plaintiffs and other class members and

                                  19   various emails constituted anecdotal evidence of discrimination. (Motion at 11, 13.) While true,

                                  20   cross-examination also revealed that many of the named plaintiffs’ and class members had

                                  21   location or other concerns with respect to allocation. (See Trial Transcript 589:8-597:10 (plaintiff

                                  22   Massoudi argumentatively denying that he was removed from TCS’s Apple account at Apple’s

                                  23   request because he had been argumentative and stating that TCS “never offered [him] anything”

                                  24   immediately before conceding that TCS offered him a position in Walnut Creek, which he turned

                                  25   down due to the commute).) The Court finds that a jury could reasonably discount much of this

                                  26   testimony purporting to present evidence of actual discrimination with respect to allocation.

                                  27   \\

                                  28   \\
                                                                                           6
                                   1                    3. TCS’s Affirmative Evidence

                                   2             The Court recognizes that in support of the verdict, TCS presented affirmative evidence

                                   3   that it did not discriminate at all, much less intentionally. TCS witnesses, including executives

                                   4   and talent-engagement managers, testified that company policy and practice were to treat locals

                                   5   and expats equally, and internal job placement was driven by employees’ skills and experience, as

                                   6   well as their availability for a new project (based on the expected end of a current role) and if

                                   7   practicable, employees’ location preferences. (See, e.g., Trial Transcript at 1322:7-1323:24

                                   8   (Ganapathy); id. at 351:1-13 (Kant); id. at 1098:14-1099:15 (Gwalani); id. at 1107:21-1109:5

                                   9   (Gwalani, also explaining the few instances where a role may legitimately need a local or an

                                  10   expat).

                                  11             TCS also highlighted two non-discriminatory factors contributing the Indian and South

                                  12   Asian majority in TCS’s U.S. workforce. First, TCS witnesses testified that the U.S. education
Northern District of California
 United States District Court




                                  13   system produces fewer than half the computer science graduates that the I.T. industry demands

                                  14   each year for entry-level jobs. (Trial Transcript at 1331:4-1332:21.) Second, locals demonstrate

                                  15   far greater resistance to TCS’s universal requirement, as an I.T. consulting business, that

                                  16   employees should relocate if the best role for them required it. Executives testified that the

                                  17   “refusal to relocate” is TCS’s largest challenge in placing local hires (id. at 1104:3-11)—who by

                                  18   definition always have a U.S. home—and that this is the single largest reason why “unallocated”

                                  19   employees are terminated (id. at 346:20 – 347:5).

                                  20             Additionally, and as acknowledged by plaintiffs, “TCS presented testimony that its local

                                  21   workforce increased in number and as a percentage of its overall workforce between 2011 and

                                  22   2017.” (Motion at 14 (citing Trial Transcript at 1321:9-17, 1541:14-25).) Although plaintiffs

                                  23   argue that TCS’s work force became more local over time only because of the scarcity of H-1B

                                  24   and L-1 visas, a reasonably factfinder could also infer from this evidence that TCS had no practice

                                  25   of discriminating in favor of South Asians or Indians.

                                  26             This additional evidence supports the jury’s decision.

                                  27   \\

                                  28   \\
                                                                                          7
                                   1                  4. Failures in Plaintiffs’ Affirmative Case

                                   2          Plaintiffs’ theory of discrimination relied on their contention that TCS intentionally

                                   3   displaced class members by assigning Indian or South Asian employees to jobs that class members

                                   4   were successfully filling or could have filled, resulting in class members’ terminations from the

                                   5   bench. But that theory ignored the undisputed evidence that TCS had more jobs to fill nationwide

                                   6   than qualified and willing employees to fill them. (See Trial Transcript 1539:21 – 1540:13; see

                                   7   also Trial Transcript 291:13-19 (indicating that it would not make economic sense to fail to map

                                   8   any TCS employee to customer requirements).) Further, in the final analysis, defendant had no

                                   9   motive to discriminate, rather, as the Court identified in commenting on the verdict; the economic

                                  10   model promoted the contrary:
                                              … I couldn’t tell you what that jury was going do. But there was a question that
                                  11          you never answered on the Plaintiffs’ side and which I suspect might have been
                                  12          the reason for their verdict, and that is, what was the motive? When you have
Northern District of California




                                              more jobs available than people applying and the Defendant makes money every
 United States District Court




                                  13          time they put someone in that position, what is the motive [for discriminatory
                                              termination]? That question was never answered in this case.
                                  14
                                       (Trial Transcript at 1920.) In sum, the Court finds it was not contrary to the clear weight of the
                                  15
                                       evidence for a reasonable fact finder to determine that TCS’s case was more persuasive than
                                  16
                                       Plaintiffs’; nor does the Court find any basis to conclude that a definite or firm basis supports the
                                  17
                                       finding of any mistake.
                                  18
                                              B. Challenge to the Court’s Evidentiary Rulings
                                  19
                                              To prevail on a motion for new trial based on evidentiary rulings, plaintiffs must persuade
                                  20
                                       the Court that either or both of the challenged rulings was an abuse of the Court’s broad discretion
                                  21
                                       in such matters. See Ruvalcaba v. City of Los Angeles, 64 F.3d 1323, 1328 (9th Cir. 1995)
                                  22
                                       (affirming denial of new trial; district court was within its discretion to permit limited testimony
                                  23
                                       on defendant’s criminal history, where officer’s knowledge of it was relevant to excessive-force
                                  24
                                       claim). Further, “[a] new trial is only warranted on the basis of an incorrect evidentiary ruling if
                                  25
                                       the ruling substantially prejudiced a party.” United States v. 99.66 Acres of Land, 970 F.2d 651,
                                  26
                                       658 (9th Cir. 1992). Plaintiffs argue that two of the Court’s evidentiary rulings, either
                                  27
                                       independently or cumulatively, were incorrect and necessitate a new trial: (1) the Court’s ruling
                                  28
                                                                                         8
                                   1   granting in part TCS’s motion in limine No. 9, thereby excluding evidence of discrimination in

                                   2   hiring from plaintiffs’ case-in-chief; and (2) the Court’s ruling permitting testimony from Ashok

                                   3   Seetharaman providing an overview of TCS’s termination forms.

                                   4                  i.        Plaintiffs’ Exhibits Purporting to Show Hiring Discrimination

                                   5          Responding to plaintiffs’ list of proposed exhibits, TCS’s Motion in Limine No. 9 argued

                                   6   that “[t]o avoid long ‘mini-trials’ over irrelevant claims and parties, plaintiffs should be precluded

                                   7   from presenting any evidence … regarding: (1) adverse employment actions other than benching

                                   8   and termination decisions (meaning that evidence of failure to promote or other alleged adverse

                                   9   actions would be excluded); (2) claims relating to non-parties; and (3) theories of discrimination

                                  10   other than race and national origin.” Dkt. No. 531, p. 2. The Court granted one portion of that

                                  11   motion, giving rise to the current argument:
                                              The motion is GRANTED IN PART as to evidence of discrimination in hiring and
                                  12
Northern District of California




                                              DENIED IN PART as to the remaining evidence, including evidence non-hiring
 United States District Court




                                  13          discrimination against non-class members. To the extent that parties cannot agree
                                              whether a particular piece of evi[de]nce relates to hiring discrimination, they may
                                  14          raise the issue with the Court at trial.3

                                  15   Dkt. No. 592, pp. 4-5.

                                  16          In support of the instant motion, plaintiffs first argue that the Court’s “per se exclusion of

                                  17   all ‘hiring’ documents without individualized analysis” of each document violated the Supreme

                                  18   Court’s rule in Sprint/United Mgmt. Co. v. Mendelsohn. (Motion at 18 (citing 552 U.S. 379, 387-

                                  19   88 (2008)).) Second, plaintiffs reiterate the same relevance arguments they made, and lost, in

                                  20   opposition to defendant’s Motion in Limine No. 9, which themselves represented a repetition of

                                  21   the arguments they made, and lost, in opposing bifurcation of plaintiff Buchanan’s discrimination-

                                  22   in-hiring claim from this termination-class trial. (Compare Motion at 16-20 with Dkt. No. 556 at

                                  23   2-4 with Dkt. No. 364 at 11-12.) Plaintiffs argue that evidence of discrimination against non-

                                  24

                                  25          3
                                                The Court notes that it did permit plaintiffs to elicit some evidence alleging
                                  26   discriminatory hiring practices from TCS’s corporate representatives. (See Trial Transcript 378-
                                       384; 248:13-250:3; 267:20-269:1; 170:23-173:13.) For example, the Court allowed plaintiffs to
                                  27   question Mr. Ganapathy about resumes being 60% Indian males, but new hires being 90% Indian
                                       male and whether he knew of any reason for that disparity as well as whether TCS ever
                                  28   implemented hiring quotas to correct racial imbalances pursuant to a suggestion from a prior Vice
                                       President of Human Resources. (Trial Transcript at 376:6-378:6.)
                                                                                        9
                                   1   South Asian and non-Indian individuals in “hiring” is “centrally relevant to” plaintiffs’ claims of

                                   2   discrimination in “firing” because those claims center around project staffing, “which is

                                   3   accomplished through (a) selecting internal candidates for projects or (b) hiring new candidates

                                   4   from the market.” (Motion at 18.) Plaintiffs further contend that the evidence is also relevant

                                   5   because it rebuts two of TCS’s defenses – that TCS lacked discriminatory intent based on the

                                   6   significant increase in local hiring since 2011 and that if TCS discriminated, it was on the basis of

                                   7   citizenship not race or national origin. (Id. at 19.)

                                   8          Plaintiffs do not persuade. The Court in Mendelsohn held that courts may not apply broad

                                   9   legal rules to exclude entire categories of evidence without regard for the “particular case” before

                                  10   them. Mendelsohn, 552 U.S. at 387-88. Here, the Court did not so exclude. Instead, the Court

                                  11   grounded its decision to excluding documents related to hiring discrimination because the

                                  12   particulars of this case. (See ECF 244 at 33.) The Court reviewed numerous representative
Northern District of California
 United States District Court




                                  13   documents and made judgment calls based on the relevance and probative value related to the

                                  14   termination case itself, having previously found insufficient common evidence to support a class

                                  15   action for a “hiring” case. Plaintiff’s attempt to recharacterize this review as a “per se” rule is

                                  16   without foundation.4

                                  17                  ii.     Mr. Seetharaman’s Overview of TCS’s Termination Forms

                                  18          On this issue, the Court granted almost all the relief sought by plaintiffs’ Motions in

                                  19   Limine Nos. 7 and 8 and did not allow TCS to introduce any of its termination forms, nor its

                                  20   written summary of those forms reflecting the termination code “unallocated.” (See Dkt. No.

                                  21   605.) However, plaintiffs assert that the Court erred in allowing the following tightly

                                  22   circumscribed testimony by Ashok Seetharaman, summarizing some of the substantive reasons

                                  23   that those 845 employees became unallocated. Despite having precise numbers:
                                               [Mr. Seetharaman] testified that “a majority” of the terminated individuals had
                                  24           relocation restrictions, “quite a few” were released based on customer escalation
                                  25           or performance issues, “a few” had abandoned their jobs or violated TCS policies,

                                  26
                                              4
                                  27            The Court conducted the analysis despite repeated requests to the parties to focus and
                                       reasonably narrow their anticipated trial exhibits. Here, plaintiffs submitted an exhibit list with
                                  28   over 1,220 proposed exhibits, and defendant submitted a list of over 3,480 proposed exhibits.
                                       (Dkt. Nos. 611, 612.)
                                                                                         10
                                              “a majority” were terminated or released because the client ended their role, and
                                   1          “a vast majority” were released or terminated for more than two reasons. Tr.
                                   2          1537:23-1539:13.
                                       Dkt. No. 697, page 27.
                                   3
                                              The Court rejects plaintiffs’ contentions that this testimony was “summarized hearsay” or
                                   4
                                       the mere product of counsel-preparation. The testimony was fairly within the scope of Mr.
                                   5
                                       Seetharaman’s knowledge as a manager. (See, e.g. Trial Transcript at 1566:16-18 (“I look at all
                                   6
                                       the documentation. Only when I am convinced that we have been fair to the employee, I will give
                                   7
                                       my approval.”).) When asked “How many termination forms have you reviewed while acting as
                                   8
                                       TCS’ Deputy Head of HR?” the witness answered: “Since January 2013, I’ve reviewed most of
                                   9
                                       the terminations to date.” (Id. at 1529:25 – 1530:3.) Moreover, he explained that those forms are
                                  10
                                       the only source for anyone to learn the substantive reason or reasons that an employee coded in the
                                  11
                                       HR system as “unallocated” reached that status. (Id. at 1528-29.) In sum, the Court concluded
                                  12
Northern District of California
 United States District Court




                                       Mr. Seetharaman had adequate direct foundation to give the very limited testimony allowed, so
                                  13
                                       that such testimony brought no inadmissible hearsay before the jury.
                                  14
                                                      iii.    No Prejudice from Any Error
                                  15
                                              As set forth above, the Court is unpersuaded that it erred in either of the evidentiary rulings
                                  16
                                       raised by the motion. But even if either ruling were wrong, the Court finds that no such error
                                  17
                                       prejudiced Plaintiffs. As a threshold matter, the Court doubts Plaintiffs’ proposition that it must
                                  18
                                       presume prejudice resulted from erroneous evidentiary rulings, requiring TCS to overcome such a
                                  19
                                       presumption by a showing that plaintiffs were not prejudiced by any such error.5
                                  20
                                              In any event, the Court independently concludes as follows:
                                  21

                                  22

                                  23          5
                                                  See Dkt. No. 697 at 9-10 (quoting Obrey v. Johnson, 400 F.3d 691, 701 (9th Cir. 2005),
                                  24   in turn citing Haddad v. Lockheed Cal. Corp., 720 F.2d 1454, 1459 (9th Cir. 1983)). It appears
                                       TCS is correct that the Ninth Circuit has hewed to the contrary and more traditional rule since
                                  25   Shinseki v. Sanders, 556 U.S. 396, 407–408 (2009). See, e.g., Boyd v. City and County of San
                                       Francisco, 576 F.3d 938, 943 (9th Cir. 2009) (“A party seeking reversal for evidentiary error must
                                  26   show that the error was prejudicial, and that the verdict was ‘more probably than not’ affected as a
                                       result.”); Ollier v. Sweetwater Union High Sch. Dist., 768 F.3d 843, 859 (9th Cir. 2014) (“a
                                  27   showing of prejudice is required for reversal”); Crowley v. Epicept Corp., 883 F.3d 739, 752 (9th
                                       Cir. 2018) (same); Ludwig v. Astrue, 681 F.3d 1047, 1054 (2012) (“Reversal on account of error is
                                  28   not automatic, but requires a determination of prejudice . . . . The burden is on the party claiming
                                       error to demonstrate not only the error, but also that it affected his ‘substantial rights’. . . .”).
                                                                                         11
                                   1             First, even if it were an error to exclude plaintiffs’ hiring-related exhibits, the verdict was

                                   2   not likely affected by that exclusion. Accepting for the purpose of argument plaintiffs’ assertion

                                   3   that “[d]iscrimination in one element of TCS’s staffing process is plainly relevant to

                                   4   discrimination in the other,” the exhibits discussed in the motion still reflect at most sporadic

                                   5   comments by individuals concerning race or national origin. In light of all the evidence, the Court

                                   6   does not conclude that such evidence would likely have affected the jury’s assessment that

                                   7   plaintiffs had failed to establish that TCS had a pattern or practice of discrimination. (See Motion

                                   8   at 24.)

                                   9             Second, even if it were an error to allow Mr. Seetharaman’s testimony, the verdict was not

                                  10   likely affected thereby because TCS presented other, similar evidence, in support of the verdict—

                                  11   including other testimony to very similar facts without objection by plaintiffs on this ground.

                                  12   (See, e.g., Trial Transcript at 346:20 – 347:5 (Surya Kant testifying that refusal to move was the
Northern District of California
 United States District Court




                                  13   single largest reason why “unallocated” employees are terminated); id. at 1199-1200 (Melissa

                                  14   Blandford explaining that a termination coded as “unallocated” could well have resulted from a

                                  15   prior project-release due to poor performance).

                                  16             IV.    CONCLUSION

                                  17             For the foregoing reasons, the Court DENIES plaintiffs’ motion for a new trial.

                                  18             This Order terminates Docket Number 697.

                                  19             IT IS SO ORDERED.

                                  20

                                  21   Dated: August 20, 2019
                                                                                                      YVONNE GONZALEZ ROGERS
                                  22                                                             UNITED STATES DISTRICT COURT JUDGE
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                            12
